Case 1:14-cv-06003-GBD Document 21 Filed 07/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL DEPOSIT INSURANCE
CORPORATION as Receiver for Broadway Bank
ex rel, LEE MONCHO, ORDER
Plaintiff, 14 Civ. 6003
‘ UNDER SEAL
MB FINANCIAL BANK, N.A.,
Defendant.

 

 

 

ORDER
The United States of America having now declined to intervene pursuant to the False
Claims Act, 31 U.S.C. § 3730(b)(4)(B), with respect to the claims raised in the complaint filed by
the relator;

IT IS ORDERED THAT,

l. The complaint shall be unsealed thirty days after entry of this Order and, in the
event that the relator has not moved to dismiss the action, service upon the defendant by the
relator is authorized as of that date. If the relator voluntarily dismisses the complaint pursuant to
Rule 41(a)(1) of the Federal Rules of Civil Procedure within this thirty-day period, the relator

may seek to modify this Order with the consent of the United States or by motion on notice to the

United States.

2. All documents filed in this action prior to the entry of this Order shall remain

   
  
  

under seal and not be made public, except for, thirty days after entry of this Order, relator’s
complaint, this Order, and the Government’s Notice of Decision to Decline Intervention (the

“Government’s Notice of Decision”). The relator will serve upon the defendant this Order and the

 

 
Case 1:14-cv-06003-GBD Document 21 Filed 07/20/20 Page 2 of 2

Government’s Notice of Decision only after service of the complaint.

3. The seal shall be lifted as to all other matters occurring in this action after the date
of this Order.
4, The parties shall serve all pleadings, motions, and notices of appeal filed in this

matter, including supporting memoranda, upon the United States. The United States may order
any transcripts of depositions. The United States may seek to intervene with respect to the
allegations in the relator’s complaint, for good cause, at any time, or seek dismissal of this action.
5. All orders of this Court in this matter shall be sent to the United States by the
relator.
6. Should the relator or the defendant propose that the complaint or any of its
allegations be dismissed, settled, or otherwise discontinued, the party or parties proposing such

relief must solicit the written consent of the United States before applying for Court approval.

SO ORDERED:

B Doneho

pepe . DANIELS
ted States District Judge

 

Dated: FB UM 7 , 2020
New Yorlé York

 
